(For the Syllabus, see the next preceding case of French and McRae v. TheCommissioners of New Hanover, ante, page 692.)
The action was brought by the plaintiff in his own behalf, and in behalf of all other taxpayers, etc., to restrain the collection by the defendant, the Board of Commissioners of Beaufort County, of the excess of tax levied by the defendant over and above the amount allowed by law.
The following are the facts found by the court: The defendant has levied a tax which, together with the State tax of 40 cents on the $100 valuation, amounts to $1.14 on the $100 valuation, being an excess of 47 1/3 cents over and above the supposed limitation in the Constitution of 66 2/3 cents on $100 valuation.
The levy made by the defendant on property is absolutely necessary to pay the expenses of the county, and that 26 2/3 cents the unappropriated portion of the supposed limitation not taken by the State, is not sufficient to pay as much as one-third of the expense of the county for one year.
There is an existing debt against the county, contracted since 1868 of about $8,000. The current expense of the county from year to year is from $13,000 to $15,000.
The defendant endeavored to obtain possession of the revenue act before the General Assembly adjourned, but failed to do so, and could not ascertain to what extent the supposed limit had been exhausted.
The defendant has observed the equation, and levied a tax of $3.42 on the poll. The tax levied does not exceed double the State tax.
Upon the hearing the court granted an order to the following (701)  effect: that the defendant be enjoined from collecting for county purposes beyond twenty-six and two-thirds cents upon the hundred dollars valuation of property, and eighty cents upon the poll.
From this order the defendant appealed.
The only question presented in this case, is decided in French and McRaev. Commissioners of New Hanover, ante, 692. It is unnecessary to repeat the reason there stated.
PER CURIAM.                                    Judgment accordingly. *Page 525